Citation Nr: 1200725	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Liebermann, Attorney at Law


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the National Guard from November 1959 to April 1960, and active military duty from October 1960 to April 1961. 

This appeal before the Board of Veterans' Appeals (Board) arises from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that in its final July 1985 rating decision, when the RO considered service connection for an acquired psychiatric disorder, it had also considered bipolar disorder and a nervous condition within that context.  Consequently, because the RO had previously considered this issue, the May 2000 claim for service connection for an acquired psychiatric disorder is an application to reopen the claim based on new and material evidence.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (where a claim for service connection has been denied, and a current claim contains a different diagnosis, even one producing the same symptoms in the same anatomic system, a new decision on the merits is required).  In essence, de novo consideration of the Veteran's acquired psychiatric disorder claim is not warranted here since service connection for an acquired psychiatric disorder, including bipolar disorder and a nervous condition, was previously considered by the RO. 

In September 2008, the Board remanded the case to the RO for additional development. 

In a July 2009 decision, the Board declined to reopen the claim for service connection for an acquired psychiatric disorder, other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's decision and remanded this matter to the Board for additional adjudication.


The Board notes that subsequent to the January 2011 Court memorandum decision, the Veteran has retained a different attorney.  A VA form 21-22 appointing Kathy A. Lieberman as the Veteran's attorney is associated with the claims file.  In November 2011, the Veteran's attorney submitted additional evidence along with a waiver of initial RO consideration.

In light of the favorable decision to reopen the claim for service connection on appeal, the Board has characterized this claim as encompassing 2 issues, as reflected on the title page.

The claim for service connection for an acquired psychiatric disorder, other than PTSD, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, including a nervous condition, in a July 1985 rating decision.  It notified the Veteran of the denial, but he did not initiate an appeal. 

2.  Evidence received since the July 1985 final RO decision bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for an acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
 §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the petition to reopen the claim for service connection for an acquired psychiatric disorder, other than PTSD, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

II.  Analysis

The RO denied service connection for a nervous condition in the aforementioned July 1985 rating decision because no new and material evidence had been received showing that any psychiatric disorder was incurred in, or aggravated by, service; that a psychosis was diagnosed within one year of discharge from service; or that there had been a continuity of symptomatology since service. 

Evidence of record at the time of the July 1985 rating decision consisted of the Veteran's original claim application; his subsequent claims to reopen his claim for service connection for an acquired psychiatric disorder; his DD Form 214; his STRs for his period of active service from October 1960 to April 1961; a VA examination report dated in September 1973; private treatment records from the Comprehensive Care Center; statements from private physicians, including Drs. J.S.G., D.C.A., A.C., and W.B.; the Veteran's letters to his parents during service; lay statements, including those from the Veteran, his childhood friends, and his parents; and an April 1982 personal hearing transcript. 

In May 2000, the Veteran submitted his request to reopen the claim for service connection for an acquired psychiatric disorder, other than PTSD.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Under the law in effect for applications to reopen filed prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  [Parenthetically, the Board notes the regulations implementing the VCAA include a revision of 38 C.F.R. § 3.156.  However, that revision applies only to claims filed on and after August 29, 2001.  See 38 C.F.R. § 3.156(a), as in effect on and after August 29, 2001).  Given the May 2000 date of the claim culminating in the instant appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.]

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence received from a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the final, unappealed August 1991 rating action consists of VA treatment records dated from 1999 to 2009; in-patient "clinical" treatment records dated from February 2, 1961, to February 4, 1961, from a hospital in Bomberg, Germany; private treatment records from Pineville Community Hospital dated in June 2001; and statements from the Veteran and his representative. 

In addition, in November 2011, the Veteran's attorney submitted an October 2011 private medical opinion from C. L. Riebeling, Ph.D, indicating that she had performed a review of the pertinent records from the Veteran's claims file.  She opined that bipolar disorder was the most accurate diagnosis of the Veteran's current psychiatric illness.  She further opined that it was as likely as not that the Veteran's mental illness had its onset during his military service.    

At the time of the last prior denial the record did not include any competent statement indicating that the Veteran's had a psychiatric disorder that was incurred in service.  The Board notes that in Shade v. Shinseki, 24 Vet. App. 110, 120   (2010), the Court suggested that where "VA determines that the new evidence when viewed with the old evidence would be sufficient to trigger a medical examination, then the evidence is sufficient to reopen and a medical examination must be provided." Id.  at 123 (Lance, J. concurring).  Here, the Board finds that the favorable opinion of Dr. Riebeling, Ph.D., in light of the entire record, triggers VA's duty to provide an examination under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006), and thus the claim must be reopened. 

In sum, evidence added to the Veteran's claim since the last final denial includes a medical opinion relating a diagnosis of bipolar disorder to service.  As this opinion triggers VA's duty to provide the Veteran with a VA examination, it constitutes new and material evidence and the application to reopen the claim is granted. 


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, other than PTSD, has been received, the appeal is granted.


REMAND

Before addressing the merits of the Veteran's reopened claim for service connection for an acquired psychiatric disorder, other than PTSD, the Board finds that additional development of the evidence is required. 

Initially, the Board notes that in the January 2011 memorandum decision, the Court found that the Veteran and his prior representative had indicated that new medical evidence could be obtained from the Mountain Home VA medical center (VAMC) in support of his claim.  However, in the July 2009 decision (that the Court vacated) the Board failed to address whether any attempt had been made to obtain these VA records.  The claims file currently includes treatment records from the Mountain Home VAMC dated through March 2009.  See Dunn v. West, 11 Vet. App. 462   (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding, pertinent, medical records from the Mountain Home VAMC, dated from March 2009 to the present.

Thereafter, the Board finds that the Veteran should be afforded a VA examination and medical opinion, by a psychiatrist, based on a full review of the records and examination of the Veteran to resolve the claim for service connection for an acquired psychiatric disorder, other than PTSD, on the merits.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Mountain Home VAMC all outstanding, pertinent, medical records from March 2009 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the RO should schedule the Veteran for a VA examination by a psychiatrist to determine the etiology and nature of any acquired psychiatric disorder, other than PTSD.  The claims folder must to be made available to the examiner in conjunction with the examination.  All indicated tests are to be conducted. 

After reviewing the claims file and examining the Veteran the VA psychiatrist is requested to opine whether it is more likely than not (50 percent probability or higher) that any diagnosed acquired psychiatric disorder, other than PTSD, is related to the Veteran's military service.  In providing this opinion, the VA psychiatrist is requested to address the findings in the October 2011 private opinion from C. L. Riebeling, Ph.D.  

A complete rationale must be given for all opinions and conclusions.  If a determination cannot be made without resort to speculation, that should be noted and explained. 

3.  Thereafter, the RO should readjudicate the claim for service connection for an acquired psychiatric disorder, other than PTSD, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


